DISSENTING OPINION OP
MR. JUSTICE AUDREY
The history of the controversy between the parties to this suit, in which they have been at times plaintiffs or defendants, may be seen in the opinions of this court appearing in volumes 11 P.R.R. 263; 29 P.R.R. 954; 32 P.R.R. 392; 34 P.R.R. 491, and 35 P.R.R. 875.
*103A proceeding for the declaration of heirship was begun in 1899 by Josefa Aguayo in order that her daughter be declared sole heir of Juan Garcia Villarraza. This proceeding was followed shortly afterward by a suit brought by Josefa Aguayo against Elvira and Rodolfo García Fernández in order that it be declared that they were not legitimate children of Juan Garcia Villarraza and that they were not entitled to inherit from him, as they claimed. The defendants in said suit also claimed that they were legitimate children as appeared from their birth certificates, although later Rodolfo acquiesced in the complaint. The judgment therein rendered was reversed by this court in 1906 and a new trial ordered. Nothing was done after that date, and twelve years later, or in 1918, the real controversy between the parties was begun in a suit instituted by Elvira Garcia against Josefa Aguayo and her daughter to declare that she was entitled to inherit from Juan Garcia Villarraza, inasmuch as she was his legitimate daughter, that is to say five years before our judgment was rendered in 1923 in the complaint brought by Elvira Garcia (32 P.R.R. 392).
The basic controversy for decision is whether the plaintiff Elvira Garcia has shown that her mother Manuela Fernández Perdigón contracted marriage with Juan Garcia Villarraza, and consequently whether she is a legitimate daughter entitled to inherit from the said Juan Garcia Villarraza. To show the said marriage a reconstructed entry of the said marriage was produced in evidence, which entry we are not ([noting literally as it has been transcribed in volume 29, page 957, of our decisions. It is, in a few words, a certificate issued by the acting priest of the Parish of San José de Güira de Melena, Province and Diocese of Havana, Republic of Cuba, expressing that in an auxiliary register of marriages of the said parish there is the matrimonial entry of Juan Garcia Villarraza and Manuela Fernández Perdigón, as celebrated on November 29th, 1883, by Rev. Rafael Asun-ción Toumil y Zapela, the! then curate of said church, and *104that in compliance with the decree of the Bishop of the Diocese issued June 23, 1896, due to the reason that the archives of said church had been destroyed by fire on January 5th of said year, he signs the certificate on October 2, 1918. The signature and paraph of said certificate were certified to as being identical to those used by the said priest as the Archdeacon of Havana and the signature of this ecclesiastical officer was certified to by the Consul General of the United States at Havana, Republic of Cuba, as true and genuine.
From the reconstructed entry to which we have referred it appears that the Bishop of the Diocese decreed in 1896 that the archives of Gruirá de Melena be reconstructed, but the steps taken to reconstruct the entry of said marriage do not appear therein, or that they were approved by the Bishopric, or that the latter ordered the record as a result of said steps, or in what the investigation consisted; and from the evidence that has been adduced by the defendant it appears that no evidence was presented to show that there existed in the said parish any entry of the marriage of Manuela Fernández Perdigón and Juan García Villarraza prior to the fire, and no certificate was even presented of the entry which it is claimed existed, but the investigation practiced by the parish priest consisted in the appearance of Elvira Garcia, who, without being sworn, testified, referring to facts which occurred before her birth, for which reason she could not have a personal knowledge of them, namely that her parents were married in the said parish on November 29th, 1883, of the priest who celebrated the marriage, of the witnesses, groomsman and bridesmaid who intervened, as well as of other particulars which we are now omitting as unnecessary; and to show those facts, which occurred fifteen yeaxs before, she presented two witnesses whose exact ages do not appear for they have limited themselves to stating that they are of full age, and under oath having read to them the testimony of Elvira Garcia stating *105that as they were neighbors they knew that everything that the petitioner said was true.
The entry in an archive is the primary evidence of its contents and for that reason I understand that in order that said entry be reconstructed, substituting it by another as suppletory of the former which has been destroyed, it is an essential pre-requisite to show that the former entry existed in the record which was destroyed, and in this case it was neither alleged nor shown before the parish priest that the matrimonial entry to which we have been referring existed in the parochial archive destroyed by fire. The witnesses who testified in the reconstruction proceeding of the matrimonial entry limited themselves to stating that they were of full age, while in this case it was necessary to know their age in order to weigh the value of their testimony with regard to facts which had occurred fifteen years before; and especially, they did not say that they knew personally that the said marriage was celebrated on the date alleged or that the said entry existed in the parochial archive, but that they knew that what Elvira García had said was true due to their proximity, such evidence being, therefore, hearsay. The Codex Juris Canonici admitted in evidence, promulgated on May 27, 1927, in force since May 19, 1918, that is prior to the commencement of the said proceeding on October 2, 1918, denies probative value to that kind of testimony in sections 1772, 1789, 1790 and 1791, which are commented on in the treatise of Rev. Juan B. Ferreras on Canonical Institutions, vol. 2, pages 343, 347 and 733.
Furthermore, the said proceeding being in the nature of an ad perpetuam rei memoriafln proceeding, had to be approved by an ecclesiastical authority. The sole fact of the testimony given is not enough, the opinion to be formed thereof was necessary, and in this case no ecclesiastical authority approved the reconstruction of the matrimonial entry, which function corresponded to the Vicar General of the Bishopric in the name and in representation of the Bishop, *106inasmuch as it was a proceeding of voluntary jurisdiction. Ferreras, supra, vol. 1, page 272. In the case of García v. Garzot, 18 P.R.R. 835, which was a case of an ecclesiastical proceeding instituted in 1892 for recording in a parochial record the baptism oí a boy born in 1872, the testimony was taken by the parish priest by authority given him by the Bishop, and the proceeding was approved by the Bishopric,, which authorized the priest to make the entry of the birth and baptism. That case indicates that the approval of the Bishop is necessary in such proceedings. In a suit brought in Spain a marriage was attempted to be shown not by the contemporaneous entry, but by the entry made years later* by virtue of a proceeding carried on by order of the Bishop, approved by the provisor and by the vicar, and the Supreme Court by judgment of December 6, 1902, 92 Jurisprudencia Civil 560, gave no value to the said document, declaring that-said entry could not be taken for the sacramental entry of a marriage made by the attending priest in the corresponding-register. It is true that said judgment is not obligatory on us, but its declaration of the doctrine may be taken into account.
The certificate of the Bishopric that the signature of the priest of Guira de Melena appearing in the certificate presented in evidence is genuine is not the approval of the proceeding instituted for the reconstruction of the matrimonial entry, as it is declared in the opinion of the majority of this pourt, and it is quite so plain that the reconstructed entry was made in the parochial registry before the issuance of said certificate. No one approved that proceeding.
I do not agree that in deciding this appeal reference maybe made to a document which was not presented before the lower court, or even when saying in the opinion of the' majority that no fundamental character is given to it.
While the complaint was based on the fact that the plaintiff is the daughter born of the marriage contracted by Manuela Fernández Perdigón and Juan García Yillarraza In *1071883, the entry of wMcli when presented is sufficient by itself, and no corroboration is necessary, nevertheless, evidence was offered and admitted of the marriage status between the two persons, the testimony of a single witness, Pina, being offered for that purpose, who stated that he knew said persons to be living together as husband and wife from 1883, but explained his averment by saying that he had seen them as such in a celebration held in Cuba by reason of the Peace of Zanjón, in which several ladies took part, among them Manuela Fernández, the wife of Garcia Villarraza; but as the said historical event did take place in 1878, when Carmen Beltrán, the then wife of Juan Garcia Villarraza, was alive, such testimony can have no value to show the marriage status. No value can be given to the statements of Juan Garcia Villarraza when contracting marriage with Josefa Aguayo with regard to the fact that he was the widower of Manuela Fernández Perdigón or to the statements made by him in the birth certificate of the plaintiff relative to the fact that she was the legitimate daughter born of his marriage with Manuela Fernández Perdigón, they not meriting credit, inasmuch as he falsely said also that Rodolfo was a son born of the marriage with Manuela when the truth is that he was-at the time married to Carmen Beltrán.
For the foregoing reasons I am of the opinion that the judgment appealed from should be reversed and the complaint dismissed.
I am authorized to say that Mr. Justice Wolf concurs in this opinion.